Citation Nr: 1140132	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1992, to include service in Southwest Asia.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In January 2010, the Veteran testified at a personal hearing before a Decision Review Office at the RO and, in July 2011, he testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  Transcripts of both hearings are associated with the claims file.  

As will be discussed in the remand section of the decision, the Veteran's claim of entitlement to service connection for a respiratory disorder, which was previously presented as an application to reopen a previously denied claim, has been recharacterized as a de novo claim as a result of an intervening liberalizing law.   See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994).

In a July 2011 statement, the Veteran claims entitlement to a rating in excess of 10 percent for service-connected status post arthroscopy and meniscectomy with degenerative arthritis of the right knee; entitlement to a rating in excess of 10 percent service-connected L5-S1 degenerative disc disease; and entitlement to service connection for a left knee disorder, claimed as secondary to service-connected  status post arthroscopy and meniscectomy with degenerative arthritis of the right knee, been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2. The Veteran's sleep disorder is attributed to a known clinical diagnosis of sleep apnea and is not shown to be causally or etiologically related to any disease, injury, or incident of service.  

3.  The presumption of soundness does not attach to the Veteran's pes planus valgus as such was noted on his October 1980 service entrance examination. 

4.  Pes planus valgus did not undergo a permanent increase in severity beyond the natural progress during the Veteran's military service.

5.  A bilateral foot disorder other than pes planus valgus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.317 (2011). 

2.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an November 2006 letter, sent prior to the initial unfavorable decision issued in April 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board observes that the Veteran reported at his July 2011 hearing that he believed his service treatment records were incomplete in that they did not contain records during the time he was in Iraq from December 1990 to May 1991.  However, upon a review of the Veteran's service treatment records, such contain documents dated during the time period in question and there is no indication that such records are incomplete.  Moreover, the Veteran indicated that he was treated at a field or aid station while in Iraq.  As such, there is no hospital or clinical facility from which to request additional records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also afforded a VA examination in November 2008 with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and his former spouse, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Sleep Disorder

The Veteran contends that his sleep disorder began in service.  He also claims that inhaling smoke from oil well fires while serving in the Persian Gulf triggered the sleep disorder.  The Veteran testified that fellow servicemen told him his snoring was excessively loud in service.  In an April 2008 statement, the Veteran's former spouse stated that the Veteran snored excessively and awoke gasping for air in service.  As such, the Veteran claims entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through December 31, 2011, warrants a presumption of service-connection.  38 U.S.C.A. § 1117. 

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  Signs or symptoms involving the upper or lower respiratory system may be a manifestation of an undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b)(8)  

Even after the consideration afforded above, however, compensation will not be paid if: (1) there is affirmative evidence that an undiagnosed illness either was not incurred during active service, or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event, or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The Veteran, having served in the Southwest Asia Theater of operations during the Persian Gulf War, is entitled to this presumption.  38 C.F.R. § 3.317(d). 

However, service connection for a sleep disorder is not warranted based on an undiagnosed illness as competent medical evidence, i.e., the opinion of the VA examiner who conducted the November 2008 VA examination, has attributed it to obstructive sleep apnea, which is a known clinical diagnosis.  Additionally, a December 2008 sleep study supports such finding.  Therefore, the Board will consider whether the Veteran's diagnosed sleep disorder is related to his military service on a direct basis. 

The Veteran's service treatment records, to include his July 1992 separation examination, are negative for complaints, treatment, or diagnoses referable to sleep difficulties.  Moreover, he denied having frequent trouble sleeping on his July 1992 Report of Medical History.  Post-service treatment records are negative for any complaints, treatment, or diagnoses pertaining to sleep difficulties until September 1997 when private treatment records reflect complains of sleeplessness.  A diagnosis of sleep apnea was not provided until the November 2008 VA examination.

Additionally, after reviewing the record, to include service records, medical records, and lay statements, the November 2008 VA examiner opined that it is less likely as not that the Veteran's obstructive sleep apnea is caused by or a result of illness or injury that occurred while in the service.  In this regard, the examiner noted that the Veteran served in the Gulf War and his self-report that his sleep apnea is secondary to exposures during such military service.  She indicated that he found no compelling evidence in the Veteran's service file regarding treatment for a sleep disorder.  Additionally, the examiner found that the sleep study evaluation failed to indicate that such condition is secondary to exposures while in the Gulf War.  She noted that the Veteran was a fireman with abnormal sleep patter related to the hours that he works.  The examiner further stated that, although sleep disorder is listed as a commonly reported symptom of Gulf War Veterans, she was unaware of a direct connection between sleep apnea and service duty in the Gulf War.  

The Board places great probative weight on the November 2008 VA examiner's opinion regarding the etiology of the Veteran's sleep disorder as the examiner considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering her opinion.  Moreover, such contained a clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, there is no contrary medical opinion of record. 

In this regard, the Board notes that the Veteran has contended on his own behalf that his sleep disorder is related to his military service.  Additionally, R.B., the Veteran's former spouse, indicated in an April 2008 statement that the Veteran experienced breathing problems while sleeping and that she was concerned that his past experience in the military had some effect on him.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran may also be competent to establish a diagnosis.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Id.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Here, however, the question of etiology or diagnosis of obstructive sleep apnea extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and his former spouse are not competent to address the etiology or the diagnosis of his obstructive sleep apnea.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (regarding whether a Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Moreover, the Veteran and his former spouse have offered only conclusory statements regarding the relationship between his military service and his sleep disorder.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In contrast, the November 2008 VA examiner, a medical professional, took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's military service as well as the current nature of his sleep disorder.  Therefore, the Board accords greater probative weight to the November 2008 VA examiner's opinion.

Additionally, to the extent that the Veteran has contended that he has experienced symptomatology of a sleep disorder since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to a sleep disorder until September 1997.  In this regard, the Board observes that the Veteran initially submitted a claim for benefits in August 1992, immediately following his service discharge; however, while he claimed service connection for a host of disorders, he did not mention a sleep disorder.  Moreover, at the time of his September 1992 VA general medical examination, he did not complain of sleeping difficulties.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had sleep difficulties since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of symptomatology consistent with a sleep disorder are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of symptomatology associated with a sleep disorder to be not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a sleep disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Foot Disorder

The Veteran requested service connection for bilateral flat feet.  He essentially stated that his pre-existing bilateral flat feet were aggravated in service.  The Veteran reports that he complained of foot pain in service and received treatment for his feet.  He also noted that he had physically intense duties in service which required extensive physical training which greatly aggravated his bilateral foot disorder.  Therefore, the Veteran claims that service connection for a bilateral foot disorder is warranted.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. 
§ 3.304(b).  If a condition is not noted on entry into service, VA must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation of that condition to overcome the presumption of soundness.  Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability under 38 U.S.C.A. § 1153 and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Pes valgus planus, mild, not considered disqualifying, was noted upon entrance examination in October 1980.  Consequently, the presumption of soundness does not attach with respect to such disorder.  38 C.F.R. § 3.304(b).  Therefore, with respect to the diagnosis of pes valgus planus, the inquiry is whether such disorder was aggravated by the Veteran's military service and, as no other foot disorder was noted on entry to service, the appropriate inquiry for all other diagnosed foot disorders is whether such are caused by or otherwise related to his military service.  

Service treatment records note that the Veteran complained of foot pain during physical therapy in October 1983.  He also complained of pain in both feet of 5 days duration in April 1984.  The Veteran's medical examination pursuant to separation from service, dated in July 1992, was negative for any complaints or findings of a foot disorder.  Additionally, he denied any foot trouble on his accompanying Report of Medical History.  

Post-service treatment records note that the Veteran complained of aching feet in September 1997.  Additionally, he presented to a private podiatrist in February 2002 with complaints of right great toe pain that had been present for approximately 2 years.  The diagnosis was hallux abductovalgus with functional hallux limitus right foot with pes planovalgus and onychomycosis.  In December 2004, the Veteran stated that he injured his right great toe in late November.  The diagnosis was hallux valgus with hallux limitus and contusion.  

At a November 2008 VA examination, after an examination and review of the Veteran's claims file, the examiner diagnosed bilateral hallux valgus and pes planus.  After reviewing the record, to include service records, medical records, and lay statements, she determined that the Veteran's bilateral hallux valgus/pes planus is less likely as not caused by or a result of injury or illness that occurred while in the service.  In this regard, the examiner noted that the Veteran entered service with pes planus bilaterally and there was documentation from 1983 and 1984 where he was seen for pain in his feet after physical training.  She observed that there were no X-rays of the Veteran's feet taken during service.  The examiner determined that there is no compelling evidence to indicate that the Veteran's service activities aggravated a pre-existing condition beyond the normal progression of the condition.  She noted that there was no indication that he was seen professionally for his foot condition until 2002.  The examiner observed that the Veteran's clinical notes from his podiatrist indicate that the condition is present and has become progressively worse since 2002.  However, she indicated that the Veteran had been able to qualify and perform as a firefighter for 14 years.

In a letter dated in May 2010, the Veteran's private physician's assistant stated that the Veteran's "years in the military are a likely cause of his pes planus."  Additionally, in a letter dated in September 2010, the Veteran's private podiatrist stated that the Veteran's "service in the past may certainly have aggravated his condition somewhat but certainly was not a causative factor in this condition."  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, an opinion may be rejected that is based on facts provided by the appellant that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion.  Id.  

Upon consideration of the foregoing medical opinions, the Board accords great probative weight to the November 2008 VA examiner's opinion regarding the etiology of the Veteran's bilateral foot disorder as the examiner considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering his opinion.  Moreover, such contained a clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. 

In contrast, the Board accords no probative weight to the May 2010 and September 2010 opinions proffered by the Veteran's private physician's assistant and podiatrist.  Specifically, with respect to the former opinion indicating that the Veteran's years in the military were a likely cause of his pes planus, it is directly contradicted by the evidence of record demonstrating that such condition pre-existed his entry to service.  In this regard, the Veteran's contemporaneous October 1980 entrance examination reflected a notation of pes valgus planus.  Moreover, he has self-reported that such condition pre-existed his military service.  Therefore, the May 2010 opinion is accorded no probative weight.  Regarding the latter opinion in which the Veteran's podiatrist stated that "service in the past may certainly have aggravated his condition somewhat but certainly was not a causative factor in this condition," (emphasis added), the Board finds that it is too speculative to serve as a sufficient basis to grant service connection.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).   Moreover, the Veteran's podiatrist did not indicate that he had reviewed the pertinent clinical records, to include his service treatment records, contained in the Veteran's claims folder.  Therefore, the September 2010 opinion is accorded no probative weight.  

The Board observes that the Veteran has contended on his own behalf that his bilateral foot disorder is related to his military service.  Specifically, he has alleged that his bilateral flat feet were aggravated by service and his other foot disorders were caused by service.  In this regard, the Board notes that the Veteran is competent to comment on his symptoms, and that he had flat feet in service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether his bilateral flat feet were aggravated beyond the natural progress of the disability in service or whether his other bilateral foot disorders were caused by service, and his views are of no probative value.  Moreover, the Veteran's opinion is far outweighed by contemporaneous medical records, and the detailed opinion provided by the VA medical professional who reviewed the Veteran's claims file and provided the reasons for his specific finding that the condition was not aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board accords no probative weight to the Veteran's statements regarding the etiology of his bilateral foot disorder.

Additionally, to the extent that the Veteran has contended that he has experienced bilateral foot symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.    

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan, supra.  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to a sleep disorder until September 1997.  In this regard, the Board observes that the Veteran initially submitted a claim for benefits in August 1992, immediately following his service discharge; however, while he claimed service connection for a host of disorders, he did not mention a bilateral foot disorder.  Moreover, at the time of his September 1992 VA general medical examination, he did not complain of difficulty with his feet and, upon examination, no congenital or acquired diseases of the Veteran's feet were noted.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had bilateral foot symptomatology since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of bilateral foot symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of bilateral foot symptomatology to be not credible.  

Therefore, based on the foregoing, the Board finds that the Veteran's pre-existing pes planus valgus did not undergo a permanent increase in severity beyond the natural progress during the Veteran's military service.  The Board further determines that a bilateral foot disorder other than pes planus valgus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral foot disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a sleep disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for a bilateral foot disorder is denied.  


REMAND

Regarding the Veteran's claim of entitlement to service connection for a respiratory disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In August 1992, the Veteran requested service connection for a respiratory disorder due to inhalation of smoke from oil well fires while serving in the Persian Gulf during the Persian Gulf War.  An October 1992 RO decision denied entitlement to service connection for a respiratory disorder.  The Veteran did not appeal such decision and, therefore, it is final.

In November 2006, the Veteran petitioned to reopen his previously claim.  He again stated that breathing in smoke from oil well fires while serving in the Persian Gulf caused a respiratory disorder.  The April 2007 rating decision now on appeal denied the petition to reopen the claim.  

Since the October 1992 final RO decision, VA has implemented new regulations governing eligibility for service connection based on Persian Gulf service.  In November 1994, Congress enacted the Veterans Benefit Improvement Act of 1994 (P.L. 103-446) to provide compensation for Persian Gulf War Veterans with undiagnosed illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. Code effective November 2, 1994.  In response, VA amended the Adjudication section of Title 38 of the Code of Federal Regulations regarding the criteria for compensation for certain disabilities due to undiagnosed illnesses.  38 C.F.R. § 3.317.  See 60 Fed. Reg. 6665 (February 3, 1995).  Under the new criteria, a Persian Gulf War Veteran who served in the Southwest Asia theater of operations can be granted service connection for chronic disabilities resulting from an undiagnosed illness or combination of illnesses manifested by certain listed symptoms.  Respiratory disorders are one of the listed symptoms.  See 38 C.F.R. § 3.317(b)(8).  

Therefore, the claim for service connection for a respiratory disorder must be considered on a de novo basis, without regard to finality of the previous RO determination.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  As the AOJ has not had the opportunity to adjudicate the claim on a de novo basis, this action should be accomplished by the RO, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, prior to the adjudication of the Veteran's claim, the Board finds he should be given an opportunity to identify any healthcare provider who treated him for his respiratory disorder since service.  In this regard, the Board notes that the Veteran testified at his Board hearing that he would soon be seeing a new physician regarding such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  

Additionally, it is unclear from the available evidence if the Veteran has a current diagnosis associated with his described symptomatology of wheezing, shortness of breath, and hoarseness.  In this regard, the Board observes that the evidence is negative for a diagnosis of a respiratory disorder.  Therefore, the Board finds that a VA examination is necessary in order to determine if the Veteran has a clinically diagnosed respiratory disorder that is related to his military service, to include exposure to toxins, or if he has an undiagnosed illness manifested by respiratory complaints as a result of his service in Southwest Asia.   

While on remand, the Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his respiratory disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his claimed respiratory disorder. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should specifically state whether the Veteran's symptoms of wheezing, shortness of breath, and hoarseness are attributed to a known clinical diagnosis. 

If a respiratory disorder is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder is related to his active duty service, to include his in-service exposure to toxins.    

If the Veteran's symptoms of wheezing, shortness of breath, and/or hoarseness cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his respiratory complaints and the continuity of symptomatology. The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on a de novo basis based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


